DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 and 16-17 are pending. Claim 15 has been canceled. Claim 17 is new. The previously cited 35 USC 112 rejection has been overcome because Applicant has deleted the phrase “preferably” in claim 1 to overcome the indefiniteness issue. 
Upon further search and consideration, the amendments place the claims in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Shaheen (Reg. No. 45,367) on 5/18/2021.
The application has been amended as follows: 
At claim 3, second to last line of the claim, after “a maximum of 20” add “%”.
Allowable Subject Matter
Claims 1-14 and 16-17 are allowed.
The authorized Examiner’s amendment above which includes a “%” after the number 20 corrects a typographical error. The percentage “20%” is present in original claim 1. 
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the features of independent claims 1 and 3. Claim 1 incorporates claim limitations from now-canceled claim 15, including means for causing UV radiation to be emitted primarily in a first wavelength range through a first section of the tube member into the flow space and primarily in a second wavelength range through a second section of the tube member through the outlet opening of the housing, wherein the second section as seen from a center point of the tube element covers an angular region corresponding to an angular region of the slit shaped opening in the housing as seen from the center point of the tube element, inter alia the other features of claim 1. As noted in Applicant’s remarks filed 4/22/2021 at page 7, first full paragraph, the specific orientation of the second section advantageously allows for pre-condition of the liquid in the flow channel using the radiation in the first wavelength range while radiation in the second wavelength range is used for exiting the housing. In contrast, the applied prior art Dietze (Dietze et al. herein referred to as “Dietze” USPPN 2012/0211024, previously cited by Applicant in the IDS filed 2/12/2018) has two lamps 30, 30’ but does not teach or suggest first and second wavelengths being emitted through different sections of the structure surrounding the radiation sources, as otherwise claimed. Claim 3 recites features relating to a separate element arranged between the radiation sources, inter alia other features of the claims, not present in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711